Wade, J.
1. “A promise by one person to indemnify another for becoming security to a third is not within the statute of frauds, and need not be in writing. And the promisee may recover of the promisor the whole of the moneys which he was compelled to pay by virtue of the bond into which he entered. The assumption of the responsibility is a sufficient consideration for the promise.” Jones v. Shorter, 1 Ga. 294. But if a person induced by such a promise of indemnity to sign a bond for the appearance of a third person voluntarily pays an amount to discharge his liability upon the bond before any such liability has been legally fixed thereon, he can not recover the sum so paid from the person by virtue of whose promise to indemnify he became surety on the bond.
2. The judge of the municipal court, sitting without a jury, did not err in rendering judgment in behalf of the defendant.

Judgment affirmed.


Russell, O. J., absent.